Citation Nr: 1816169	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a sinus disability, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Brandon A. Steele, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971 in the United States Navy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board conference hearing. A transcript of the hearing has been associated with the claims file.

In December 2016, the Board denied service connection for a low back disability and denied service connection for a sinus disability, to include as secondary to asbestos exposure.

In September 2017, the United States Court of Appeals for Veterans Claims (Court), based on joint motion for remand, vacated the December 2016 Board decision. The Court remanded the issue of a low back disability to the Board so that an adequate statement of reasons or bases explaining material findings and conclusions could be obtained. Further, the Court remanded the issue of sinusitis so that an adequate VA examination and 

As a procedural matter, the Veteran's representative argues that the Veteran may be experiencing asbestosis instead of sinusitis. See November 2017 Third Party Correspondence. He cites to medical treatise evidence noting that sinusitis is frequently misdiagnosed and that sinusitis shares some of the symptoms of asbestosis. While the Veteran's DD-214 indicates "probable" asbestos exposure according to the M21-1, VA Adjudication Procedure Manual provision part IV, section ii.1.I.3.c, the record does not indicate that the Veteran has a diagnosis of asbestosis or any indication of pneumoconiosis (deposition of large amounts of dust or other particulate matter in the lungs) confirmed via medical evidence. VA noted in the February 2011 rating decision that inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and the urogenital system, except the prostate.   While the Board notes instances of acute upper respiratory infections and bronchitis, there is no indication that the Veteran suffers from a lung disease. The Veteran is encouraged to file a claim for asbestosis or related lung disease if he seeks entitlement to service connection for the disability.

Additionally, the Veteran's representative argues that the Veteran should be evaluated for post-traumatic stress disorder (PTSD) as his heart begins to race when he discusses the accident he suffered aboard the USS Ponchatoula. See December 2017 Correspondence. The Veteran's service treatment records are absent for any treatment for PTSD. Furthermore, the record does not indicate that the Veteran has a diagnosis of PTSD or any other mental health disability. The Veteran is encouraged to file a claim for PTSD if he seeks entitlement to service connection for the disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims for a low back disability and a sinusitis disability must be remanded for further development.


Low back disability

In February 2016, the Veteran was afforded a VA examination for his spine. The examiner diagnosed the Veteran with low back pain (acute and self-limited) with an onset of December 1970. This was based on service treatment records which showed the Veteran presented for treatment of "low back pain" which occurred while playing basketball. The Veteran was prescribed muscle relaxants and did not seek follow-up care for the condition. The Veteran's separation examination was silent for any complaints of back pain and endorsed the spine as normal. The examiner noted the Veteran's report of an accident while refueling, but did not address the "broadside" accident in the opinion.

The Board finds that an addendum opinion for the Veteran's spine is necessary so that the"broadside" accident while refueling can be fully addressed. While the examiner noted the accident aboard the ship, he did not state whether the trauma reported by the Veteran's testimony concerning the accident could have caused the Veteran's current spine disability. The Board notes that the Veteran's representative has proffered numerous journal articles supporting his contentions, including late-onset arthritis, that the Veteran is entitled to service connection for a low back disability. The Board requires review of these newly submitted journal articles and their applicability to the Veteran's current spine disability.

Sinusitis

In February 2016, the Veteran was afforded a VA examination for his sinusitis disability. The examiner stated that there was no medical documentation that the Veteran was exposed to asbestos in service. While this may be factually accurate, the Veteran's primary military occupation involved tearing out electrical wiring aboard the USS Ponchatoula. Based on the Veteran's DD-214, it was noted that the Veteran had "probable" exposure to asbestos. As such, the Board requires an addendum medical opinion to determine if the Veteran's current sinusitis disability is related to his "probable" in-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1. If available, obtain additional medical comment from the February 2016 VA examiner, Dr. Stanton, involving the "broadside" accident. If the examiner is unavailable, send the claims file to an appropriate examiner.  

a. After reviewing the claims file, to include any articles submitted by the Veteran, the examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is etiologically related to the reported "broadside" accident he suffered during active service.

b. The examiner's addendum opinion should address if the Veteran's post-separation treatment for a spine disability shows chronic and continuous treatment of the Veteran's noted "broadside" accident he suffered during active service and why. If the Veteran's post-separation back disability treatment is a separate and distinct chronic disease, the examiner should explain why he or she has come to that conclusion.

3. If available, obtain additional medical comment from the February 2016 VA examiner, Dr. Beal, involving the Veteran's sinusitis claim. If the examiner is unavailable, send the claims file to an appropriate examiner.

a. After reviewing the claims file, to include any articles submitted, the examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sinusitis disability is etiologically related to the "probable" asbestos exposure he sustained in service.

4. Following completion of the above, readjudicate the Veteran's claims for service connection for a low back disability and a sinusitis disability. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




